I am not in accord with the opinion of Mr. Justice WIEST. The testimony stands undisputed that on the 7th day of August, 1936, Dr. Meads, under authority of the probate court of Jackson county, examined respondent and found him suffering from manic depressive psychosis, which is a violent form of insanity; that respondent was held four days by the police before he was arraigned; and that upon arraignment, he told the court he couldn't remember what happened, that he had been declared insane, that what happened was like a trance to him, that his ears were blacked out, and that he must have lost his mind. It is also a fact that when admitted to prison the respondent was examined by Dr. Phillips and found to be suffering from manic depressive psychosis, confused, dazed and entirely disoriented. *Page 175 
The question for consideration is: Was respondent making an unqualified plea of guilty when arraigned under 3 Comp. Laws 1929, § 17328 (Stat. Ann. § 28.1058), which provides:
"Whenever any person shall plead guilty to an information filed against him in any court, it shall be the duty of the judge of such court, before pronouncing judgment or sentence upon such plea, to become satisfied after such investigation as he may deem necessary for that purpose respecting the nature of the case, and the circumstances of such plea, that said plea was made freely, with full knowledge of the nature of the accusation, and without undue influence. And whenever said judge shall have reason to doubt the truth of such plea of guilty, it shall be his duty to vacate the same, direct a plea of not guilty to be entered and order a trial of the issue thus formed."
In my opinion, respondent's plea of guilty was so qualified that the court should have refused to accept such plea as it was not made with full knowledge of the nature of the accusation. The nature of the crime committed and the statements made by respondent in open court should have apprised the court that further investigation should be made before the plea of guilty was accepted.
In People v. Goldman, 245 Mich. 578, 584, the following language was used:
" 'The law seeks no unfair advantage over a defendant, but is watchful to see that the proceedings under which his life or liberty is at stake shall be fairly and impartially conducted. It holds in contemplation his natural distress, and is considerate in viewing the motives which may influence him to take one or another course. Therefore, it will permit a plea of guilty to be withdrawn if it fairly appears that defendant was in ignorance of his rights *Page 176 
and of the consequences of his act, or was unduly and improperly influenced either by hope or fear in the making of it.' "
I am of the opinion that what occurred in open court on August 12 and 13, 1936, constituted reversible error. The judgment is reversed and a new trial ordered.
BUSHNELL, C.J., and POTTER, CHANDLER, McALLISTER, and BUTZEL, JJ., concurred with SHARPE, J.